Citation Nr: 0320018	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  94-09 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for postoperative residuals of left knee fusion due 
to arthritis from April 16, 1992, to December 23, 1997.  

2.  Entitlement to a disability evaluation in excess of 40 
percent for postoperative residuals of left knee fusion due 
to arthritis, effective from December 23, 1997.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for post-traumatic stress disorder, effective from 
May 7, 1993, to February 24, 1999.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The appellant served on active duty from October 1943 to 
November 1945 and is a combat veteran of the air war in the 
European Theater of Operations.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that denied an evaluation in excess of 30 
percent for service-connected postoperative residuals of left 
knee fusion due to arthritis, effective from April 16, 1992, 
the date of receipt of a reopened claim for increase.  

When this matter was previously before the Board in October 
1996, it was remanded to the RO for additional development.  
Following the requested development, the RO in April 1998 
increased the rating for postoperative residuals of left knee 
fusion due to arthritis to 40 percent, effective from the 
date of a VA examination on December 23, 1997.  The veteran 
was informed of this determination by correspondence dated 
May 20, 1998.  He continued to prosecute his claim for a 
higher rating for the service-connected disability 
thereafter, including his claim for an evaluation in excess 
of 30 percent for postoperative residuals of left knee fusion 
due to arthritis for the period from April 16, 1992, when his 
reopened claim was received, until December 23, 1997, when he 
underwent a VA orthopedic examination.  He also contended 
that he was entitled to an extraschedular evaluation for his 
postoperative residuals of left knee fusion due to arthritis.  

A rating decision dated in June 1999 increased the evaluation 
for the service-connected post-traumatic stress disorder from 
10 to 70 percent disabling, effective from February 24, 1999, 
the date of a VA psychiatric examination.  Entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU) was also 
granted, effective from that date.  

A separate 40 percent rating is in effect for shortening of 
the left leg, effective from December 13, 1999.  The veteran 
did not perfect his appeal from the rating decision of April 
2000 that assigned the 40 percent evaluation for this 
disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's claim for an increased rating for 
postoperative residuals of fusion of the left knee due to 
arthritis was received on April 16, 1992, and has been 
continuously prosecuted ever since.  

3.  Between April 16, 1992, and December 23, 1997, the left 
knee was fused in full extension.  

4.  From December 23, 1997, the left knee fusion due to 
arthritis has also been manifested by a valgus deformity of 
about 15 degrees due to the fusion, as well as a moderate 
degree of fatigability with some incoordination due to the 
knee condition.  However, the left knee is not fused in any 
degree of flexion.  

5.  The postoperative scarring result from the service-
connected left knee disability is not shown to be 
symptomatic.  

6.  During the prosecution of the veteran's claim for an 
increased rating, service-connected postoperative residuals 
of fusion of the left knee due to arthritis have not been 
associated with any unusual or exceptional disability 
factors.  

7.  The veteran's claim for an increased rating for service-
connected psychiatric disability was received on May 7, 1993, 
and was continuously prosecuted thereafter.  

8.  The criteria for evaluating psychiatric disorder that 
became effective on November 7, 1996, are not more favorable 
to the veteran in this case.  

9.  Between May 7, 1993, and February 24, 1999, service-
connected post-traumatic stress disorder was productive of 
considerable social and industrial impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for postoperative residuals of left knee fusion due to 
arthritis, effective from April 16, 1992, to December 23, 
1997, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.71a, Diagnostic Codes 
5003, 5256 (2002).  

2.  The criteria for an evaluation in excess of 40 percent 
for postoperative residuals of left knee fusion due to 
arthritis, effective from December 23, 1997, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.71a, Diagnostic Codes 5003, 5256 (2002).  

3.  The criteria for a 50 percent for post-traumatic stress 
disorder, effective from May 7, 1993, to February 24, 1999, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (effective 
prior to Nov. 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, and 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate his claims 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided.  With the exception of the rating criteria for 
evaluating scars that became effective on August 30, 2002, 
the Board finds that the notice and duty to assist provisions 
of the law have been met.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The new criteria for 
rating scars are discussed below.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2002), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating, the current level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The evidence in closest proximity to the recent 
claim is the most probative in determining the current extent 
of impairment.  Id.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The record shows that the veteran was given a Certificate of 
Disability for Discharge (CDD) for chronic hypertrophic 
arthritis of the left knee, which was felt to be moderate in 
degree.  The veteran accidentally injured his knee in a 
football game in England in December 1944.  In September 
1945, he underwent surgery on the left knee and the semi-
lunar cartilage was removed.  At the operation, considerable 
hypertrophic changes were found in the knee joint, but he 
made a good postoperative recovery.  The CDD was also issued 
for anxiety state manifested by restlessness, tenseness, 
irritability and fatigue.  The psychiatric disability was 
thought to be moderate in degree.  The anxiety state was felt 
to have resulted from the veteran's having flown 30 combat 
missions as a gunner on a B-17 in the European Theater of 
Operations, which included a crash landing on his 14th 
mission.  (His decorations include the Air Medal with four 
Bronze Oak Leaf Clusters.)  

A rating decision dated in November 1945 granted service 
connection for hypertrophic arthritis of the left knee and 
rated the disability 20 percent disabling, effective from 
separation.  The RO also granted service connection for 
psychoneurosis, anxiety state, and rated the disorder 50 
percent disabling, effective from separation.  

Following a VA examination in April 1947, however, the RO in 
June 1947 reduced the evaluation for the service-connected 
psychiatric disorder to 10 percent disabling, effective from 
August 1947.  

Subsequent rating decisions through 1959 confirmed and 
continued the rating determination of June 1947.  

The veteran filed a claim for an increased rating for his 
service-connected left knee disorder on April 16, 1992.  In a 
statement received the following June, the veteran indicated 
that his claim for increase was based on a recent operation 
that fused his knee.  He said that he was no longer able to 
bend the knee at all.  

The rating decision of November 1992 reclassified the 
service-connected disability as arthritis, left knee, 
postoperative residuals, fusion, and assigned a 30 percent 
rating for the reclassified left knee disability under 
diagnostic codes 5003 and 5256, effective from the date of 
receipt of the claim the previous April.  

A.  Left knee fusion due to arthritis from April 16, 1992, to 
December 23, 1997

It appears that the veteran had perfected his appeal with 
respect to this claim by January 1993.  He contends that he 
is entitled to a 60 percent rating for his left knee 
disability, including what amounts to a claim of entitlement 
to extraschedular consideration.  

The record shows that the veteran was admitted to a private 
hospital in March 1989 with a complaint of progressive varus 
deformity of the left knee over the previous several years.  
He reported that he noticed a "lateral thrust" when he 
walked.  X-rays the previous month showed severe degenerative 
changes with lateral displacement of the tibia on the femur.  
He also had had increased pain in recent months.  The record 
further indicates that the veteran underwent a left total 
knee arthroplasty during the March 1989 admission with 
placement of prosthetic components.  The operative report 
reflects that after insertion of a permanent implant, the 
knee had a good range of motion and stability.  However, he 
developed an infection in the joint and in April 1989 
underwent arthroscopic debridement and anterior compartment 
synovectomy of the left knee with application of a long-leg 
immobilizer.  The following month, he fell on the knee.  In 
June 1989, he was admitted to a private hospital to undergo 
manipulation and aspiration of the left knee under 
anesthesia.  During the procedure, the knee was manipulated 
from zero degrees of extension to 120 degrees of flexion, and 
there was good stability of the knee joint following 
manipulation.  The normal range of motion of the knee is from 
zero degrees of extension to 140 degrees of flexion.  38 
C.F.R. § 4.71, Plate II (2002).  

However, in May 1992, an assistant professor of orthopedic 
surgery reported that the veteran had undergone a left knee 
fusion and no longer had movement in that knee.  On VA 
examination in September 1992, he had extension to 180 
degrees and flexion to zero degrees.  The patella was 
immobile.  The diagnosis was postoperative multiple surgeries 
of the left knee with fusion and advanced degenerative joint 
disease with zero degrees range of motion.  

Under Diagnostic Code 5256, favorable ankylosis of the knee, 
in full extension or in slight flexion between zero degrees 
and 10 degrees, warrants a 30 percent evaluation; ankylosis 
in flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.  

Impairment of the tibia and fibula manifested by malunion 
with marked knee or ankle disability warrants a 30 percent 
evaluation; nonunion with loose motion requiring a brace 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  

Ankylosis is immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992); Dorland's Illustrated 
Medical Dictionary 86 (28th ed. 1994).  It is apparent from 
the clinical findings on the September 1992 VA examination 
that the knee, though ankylosed (fused), was not fused in any 
degree of flexion.  As the knee was fused in full extension, 
the knee condition equaled but did not exceed the criteria 
for a 30 percent evaluation under Diagnostic Code 5256, which 
is the minimum schedular evaluation under that diagnostic 
code.  

Although the knee fusion ultimately resulted from 
degenerative joint disease in the left knee joint, there was 
no showing on the September 1992 VA examination that the knee 
was unstable.  There was therefore no basis for the grant of 
a separate compensable evaluation for knee instability under 
Diagnostic Code 5257, as such a separate rating requires a 
showing of additional disability.  See VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.  

The Board concludes that the preponderance of the evidence is 
against the claim of entitlement to an evaluation in excess 
of 30 percent for left knee fusion due to arthritis for the 
period from April 16, 1992, to December 23, 1997.   See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 (1990).  

B.  Left knee fusion due to arthritis from December 23, 1997

On VA examination on December 23, 1997, the veteran reported 
that he had undergone a left knee fusion in 1990.  He 
complained of pain that occurred on a constant daily basis.  
He had a greatly altered gait.  He must walk in a totally 
hobbled manner with his left leg totally straight.  His left 
leg was also two inches shorter than his right.  It was 
reported that the veteran could not do such ordinary 
activities as getting on a bus or going to the movies.  He 
could not squat, paint, or do ordinary housework.  He could 
not go to ball games.  (It was also reported that he had 
major depression secondary to the trauma and had been under 
the care of a psychiatrist for many years.)  He took Tylenol 
with codeine for pain.  He did not wear a brace.  The knee 
did not swell, but prolonged standing, walking, climbing, and 
cold damp weather made his knee pain worse.  

On examination, the left knee "was stuck" in a fully 
extended position; there was no range of motion of the knee.  
It was stated that the veteran had been unable to perform any 
type of flexibility or flexion of the knee.  However, there 
was no evidence of ligamentous laxity or of knee swelling.  
He had a hobbling gait.  The examiner reported that the 
veteran had increased fatigability and mental deterioration 
secondary to the disability.  However, there was no evidence 
of incoordination.  During flare-ups, the knee pain was even 
worse.  X-rays showed the left knee to be status post fusion 
with a normal postoperative appearance.  

The VA examination in December 1998 reported similar findings 
regarding the left knee, with the knee joint found to be 
totally fused in zero degrees range of motion.  However, 
there was a valgus deformity of about 15 degrees due to the 
fusion, and the veteran walked with an appreciable limp and 
had a 2-inch shortening of his left leg.  

On VA examination in December 1999, the veteran reported that 
he used Tylenol and Naprosyn several times weekly without 
effect.  Coldness and dampness would cause severe 
exacerbations that would last for hours.  The veteran 
indicated that rest helped the most.  He needed a cane to get 
about.  He indicated that he was forced to retire prematurely 
because of his inability to ambulate normally.  He had 
limited activities at this point because of his leg.  The 
examiner reported that he had reviewed the claims file and 
noted that the veteran's left leg was 3 to 31/4 inches shorter 
than his right leg.  His left leg, because of joint fusion, 
was left in a permanently extended position without any range 
of motion.  He complained of increasing pain and excessive 
fatigability, as it took extra effort for him to get about.  
He had no incoordination of the joint itself because it was 
fused, but he had impaired ability to execute skilled 
movements, because of the fusion, such as getting dressed and 
going down steps.  

On VA examination in April 2002, the same leg length 
shortening was noted.  It was again observed that the join 
was completely fused and did not move.  The veteran used a 
cane to help him ambulate.  He could walk about a quarter of 
a block at a stretch before he was able to sit down and rest.  
He ambulated at a slow pace.  An examination showed a 
completely fused left knee with no range of motion and 
shortening on the left of 31/4 inches.  The examiner indicated 
that a moderate degree of fatigability with some 
incoordination and clumsiness due to the knee condition.  It 
was believed, however, that the condition was static and 
would not progress.  

The record demonstrates that a factually ascertainable 
increase in disability was shown with the VA examination of 
December 23, 1997, when an increase in pain, especially with 
prolonged standing, walking, or climbing, or in cold damp 
weather, was shown.  It was also indicated that the veteran 
could not do such ordinary activities as getting on a bus or 
going to the movies or ball games, nor could he squat, paint, 
or do ordinary house work.  Although the left knee fusion was 
static, the overall functional impairment had worsened such 
as to warrant the higher evaluation of 40 percent.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. § 
4.21 (2002) (in rating service-connected disability, the 
rating must coordinate with the actual impairment of function 
shown).  However, as the VA examiner noted in April 2002, the 
left knee condition was static and was not likely to 
progress.  In the absence of findings showing that the knee 
joint is fused in flexion between 20 degrees and 45 degrees, 
or in flexion at an angle of 45 degrees or more, a higher 
rating under Diagnostic Code 5256 is not warranted.  

Moreover, there is no showing that the left knee joint is 
unstable.  There is therefore no basis for the grant of a 
separate compensable evaluation for knee instability under 
Diagnostic Code 5257 because, as noted above, such a separate 
rating requires a showing of additional disability.  See 
VAOPGCPREC 23-97; VAOPGCPREC 9-98.  

C.  Postoperative scarring of the left knee

Although the September 1992 VA examination revealed an 8-inch 
postoperative scar, the scar was well healed, non-swollen and 
non-tender.  Examination of the left knee in December 1997 
revealed a 6-inch knee scar that ran vertically, and there 
were a couple of other minor scars around the knee.  On VA 
examination in December 1998, it was reported that the 
veteran had a well-healed 12-inch long scar on the anterior 
aspect of the left knee joint.  

The record does not show that the postoperative scarring 
resulting from the veteran's service-connected left knee 
disability is poorly nourished with repeated ulceration or is 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, diagnostic codes 7803, 7804 (effective prior to Aug. 
30, 2002).  The Board concludes that a separate compensable 
evaluation for residual scarring under the holding of the 
Court of Appeals for Veterans Claims in Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994), is not warranted.  

The same result obtains if the postoperative scarring is 
evaluated under the rating criteria for skin disorders that 
became effective on August 30, 2002.  See 67 Fed. Reg. 49,590 
(July 31, 2002).  There is no evidence that the postoperative 
scarring is unstable.  That is, there is no showing that 
there is frequent loss of covering of skin over the scars.  
See 67 Fed. Reg. 49,590, 49,596 (July 31, 2002) (to be 
codified at 38 C.F.R. § 4.118, Diagnostic Code 7803 and Note 
(1)).  Moreover, the criteria for evaluating a superficial 
scar under Diagnostic Code 7804 are essentially unchanged and 
thus would not warrant a compensable evaluation under that 
diagnostic code.  

Although the criteria for evaluating superficial scars that 
became effective on August 30, 2002, have not been furnished 
to the veteran, no prejudice results.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  A separate compensable rating 
for the service-connected scarring under Esteban must be 
supported by objective findings that are not shown currently.  
Thus, delaying resolution of the case in order to furnish new 
criteria for rating superficial scars would simply exalt form 
over substance without any tangible benefit accruing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

D.  Extraschedular consideration

The veteran has claimed that his service-connected left knee 
fusion has so affected his ability to work that an 
extraschedular evaluation is warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  The record does not show such an 
exceptional or unusual disability picture, with related 
factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards and thus 
warrant extraschedular consideration.  Although there is 
evidence from the veteran's former employer in June 1998 that 
the pain and immobility associated with the veteran's left 
leg 


precluded him from fulfilling his duties as a superintendent 
of schools, it was the opinion of the VA examiner in December 
1998 that the more important factor adversely affecting the 
veteran's employment picture was his service-connected post-
traumatic stress disorder, which caused trouble with 
interpersonal relationships and with people on his job site.  
Moreover, service connection is also in effect for left leg-
length shortening, which by December 1999 was shown to be 
three to three and a quarter inches shorter than the right 
leg.  This leg-length discrepancy undoubtedly affected the 
veteran's ability to ambulate, as well as the severity of 
pain associated with the left knee fusion.  When the veteran 
was examined by VA in December 1997, his left leg was two 
inches shorter than his right.  

The combined effect of the veteran's service-connected 
disabilities on his employment picture was considered by the 
RO when it granted a TDIU in the rating decision of June 
1999.  Extraschedular consideration is for application only 
when the service-connected disability, standing alone, is so 
exceptional or unusual as to render inadequate the regular 
schedular standards.  However, the rating schedule is 
designed to compensate for average impairments of earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (emphasis added).  The adverse occupational 
impact of the service-connected left knee fusion is 
contemplated in the 40 percent rating now in place and in the 
30 percent rating previously assigned.  Based on these 
considerations, the Board finds that the RO did not err in 
failing to refer this claim to the Director of the VA 
Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).  

E.  Post-traumatic stress disorder from May 7, 1993, to 
February 24, 1999

On May 7, 1993, the veteran filed a claim for a rating in 
excess of 10 percent for his service-connected psychiatric 
disorder.  A rating decision the following December 


reclassified the service-connected disability as post-
traumatic stress disorder but continued the 10 percent 
evaluation under Diagnostic Code 9411.  The veteran filed a 
timely notice of disagreement with that determination.  
Although he was not furnished with a statement of the case on 
this issue until June 1998, he perfected his appeal the 
following month, noting in his substantive appeal that he was 
requesting a 70 percent evaluation for his service-connected 
psychiatric disorder.  He claimed that a former employer 
terminated his employment because he could no longer perform 
his duties.  

Under the rating formula for neurotic disorders that was in 
effect prior to November 7, 1996, a 10 percent evaluation was 
warranted for post-traumatic stress disorder when there was 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent 
evaluation was for application when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and when 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment; a 50 percent 
evaluation was warranted when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired, and by reason of the psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment; a 70 percent evaluation was warranted when the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and when 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  

A 100 percent schedular evaluation required that the 
attitudes of all contacts except the most intimate have been 
so adversely affected as to have resulted in virtual 
isolation in the community and that there have been totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic and explosions 
of 


aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior; the individual must have been demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996).  
Although poor contact with other human beings may be 
indicative of emotional illness, social inadaptability was 
evaluated only as it affected industrial adaptability.  38 
C.F.R. § 4.129 (effective prior to November 7, 1996).  

A 10 percent evaluation under Diagnostic Code 9411, as 
amended, contemplates occupational and social impairment due 
to mild or transient symptoms that decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or symptoms that are controlled by 
continuous medication.  A 30 percent evaluation is warranted 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function 


independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and an 
inability to establish and maintain effective relationships.  
A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

It is apparent from a review of the rating criteria set forth 
above that the criteria in effect prior to November 7, 1996, 
were significantly more general than those effective on and 
after that date.  Following a review of the record, the Board 
believes that the old rating criteria are more favorable to 
the veteran in this case because they give a somewhat greater 
scope for a higher rating vis a vis the veteran's symptom 
complex and take into greater account any social isolation.  
Those criteria will therefore be used to rate the veteran's 
service-connected psychiatric disorder.  See VAOPGCPREC 3-
2000, 65 Fed. Reg. 33,422 (2000); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991) (where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so).  

The record shows that the predominant feature of the 
veteran's psychiatric picture is depression associated with 
his left knee problems, although his depression cannot be 
disassociated from his service-connected post-traumatic 
stress disorder, especially in light of the significant 
combat to which he was exposed.  On VA psychiatric 
examination in August 1993, findings on mental status 
examination were positive only for an affect and emotional 
status that were characterized by 


constant depression.  However, the veteran was not suicidal.  
The veteran reported, however, that he avoided emergency 
rooms and accident scenes on the highway and indicated that 
he had become reclusive.  His view of the future was "quite 
bleak," although this appeared to result from his fears of 
winding up in a wheelchair due to disability of his lower 
extremities.  The diagnoses were post-traumatic stress 
disorder, and adjustment reaction with depressed features 
secondary to leg injury.  Although he was competent for VA 
purposes, his prognosis was guarded.  

By the time of the veteran's VA psychiatric examination on 
February 24, 1999, his sole diagnosed psychiatric disorder 
was post-traumatic stress disorder and his Global Assessment 
of Functioning, "leaving physical factors aside," was 32.  
The Global Assessment of Functioning (GA F) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting the Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (DSM-IV)).  

A GAF score of 32 indicates some impairment in reality 
testing or communication or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood, exemplified by such things as a depressed man 
avoiding friends or an inability to work.  The 70 percent 
evaluation for post-traumatic stress disorder was made 
effective from the date of the February 1999 psychiatric 
examination, as was the effective date for the veteran's 
post-traumatic stress disorder.  

The findings on psychiatric examination on February 24, 1999, 
show that the dominant features of his psychiatric disability 
consisted of social isolation that was self-imposed as a 
result of his anger and irritability and a fear of loss of 
control of his emotions and behavior.  He also had tension 
and jitteriness, nightmares of World War II combat, disturbed 
sleep, forgetfulness, and spells of depression.  His florid 
temper and emotional outbursts were the reason, he indicated, 
that he was 


asked to resign as a superintendent of schools in 1990.  He 
said that he could not visualize relating to anyone either 
socially or in a work setting.  He reported that he knew that 
he would have violent reaction to taking orders from a boss 
and that time had only brought more deterioration in his 
emotions and behavior, as well as more nightmares and 
sleepiness.  He said that his outbursts had become more 
frequent and more florid.  

The examination of February 24, 1999, shows a significant 
increase in the veteran's overall service-connected 
psychiatric pathology.  Prior to that date, he clearly had 
substantial psychiatric impairment, but the symptoms that on 
and after that date supported a finding of unemployability 
were not shown.  Thus, severe social and industrial 
inadaptability under Diagnostic Code 9411 were not factually 
ascertainable prior to February 24, 1999, the date from which 
the 70 percent rating for post-traumatic stress disorder was 
made effective.  

Indeed, the veteran's former employer indicated in June 1998 
that the veteran's employment was terminated in March 1990 
because of problems associated with his left leg.  The VA 
examiner in December 1998 indicated that symptoms resulting 
from his service-connected post-traumatic stress disorder 
were yet a larger problem affecting the veteran's 
employability.  In these circumstances, the Board concludes 
that during the period from May 7, 1993, when his claim for 
an increased rating was received, to February 24, 1999, when 
his psychiatric symptoms were shown to have significantly 
increased, the service-connected psychiatric disorder 
resulted in considerable social and industrial impairment.  
The Board therefore concludes that a 50 percent evaluation 
was warranted during this timeframe as a consequence of his 
service-connected psychiatric disorder.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (effective prior to Nov. 7, 1996).  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  




ORDER

A disability evaluation in excess of 40 percent for residuals 
of postoperative fusion of the left knee due to arthritis, 
effective from December 23, 1997, is denied.  

A disability evaluation in excess of 30 percent for residuals 
of postoperative fusion of the left knee due to arthritis, 
effective from April 16, 1992, to December 23, 1997, is 
denied.  

A 50 percent evaluation for post-traumatic stress disorder 
from May 7, 1993, to February 24, 1999, is granted, subject 
to controlling regulations governing the payment of monetary 
benefits.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

